WARNER, J.
We affirm the summary judgment entered in favor of an employer in this suit filed by its injured employee. Appellant, the employee, fell from the roof of a grocery store, resulting in serious injuries. While appellant alleged that the employer created a situation where injury or death was substantially certain to occur by failing to install scaffolding or handrails to prevent workers from falling off the roof, the foreman of the job testified that it was appellant’s assigned responsibility to construct these handrails, and he had not done so on the morning he fell. This case is similar to Subileau v. Southern Forming, Inc., 664 So.2d 11 (Fla. 3d DCA 1995), where an employee was killed when he fell from an elevated construction site because protective guardrails were not installed. Even though the employer was cited by the Occupational Safety and Health Administration for its failure to install protective rails, the court held that the employer was at best guilty of negligence but not the kind of culpable negligence to avoid the workers’ compensation scheme that provides an employer general tort immunity. See id. at 12. Here, the conduct is significantly less culpable because the installation of the required handrails was appellant’s responsibility. Unfortunately, appellant fell before he could complete his assignment.
Affirmed.
FARMER and KLEIN, JJ., concur.